IN THE SUPREME COURT OF THE STATE OF NEVADA


                ALLEN KOERSCHNER,                                        No. 70165
                                  Appellant,
                              vs.
                THE STATE OF NEVADA,
                                                                                 FILED
                                        Respondent.                                  MAY 2 3 2016
                                                                                  TRACE K. LINDEMAN
                                                                               CLERK OF SUPREME COURT
                                      ORDER DISMISSING APPEAL
                                                                                      DEPU(?-   C4L;Tif\
                                                                                            1•YL-          I
                            This is a pro se appeal from a district court order denying a
                motion to consider/reconsider a postconviction petition for a writ of habeas
                corpus. Eighth Judicial District Court, Clark County; Elissa F. Cadish,
                Judge.
                            Because no statute or court rule permits an appeal from an
                order denying a motion for reconsideration, we lack jurisdiction.      Phelps v.
                State, 111 Nev. 1021, 1022-23, 900 P.2d 344, 344-45 (1995); Castillo v.
                State, 106 Nev. 349, 352, 792 P.2d 1133, 1135 (1990). Accordingly, we
                            ORDER this appeal DISMISSED. 1




                                            tlect AA;               J.
                                        Hardesty


                  cJziee
                Saitta                                     Pickering
                                                                       gad.;

                      'In light of this order, we deny as moot the pro se notice filed on
                April 26, 2016.

SUPREME COURT
     OF
   NEVADA

(0) 1947A
                cc:   Hon. Elissa F. Cadish, District Judge
                      Allen Koerschner
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA


(1)) 1947A
                                                     2